DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 3/31/21.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: none
Pending claims: 1-20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 
Independent claims 1, 19, and 20 are directed to a method (claim 1), a system (claim 19), and a non-transitory computer-readable medium (claim 20).  Therefore on its face, each of claims 1, 19, and 20 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, 19, and 20 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) determining a product investment decision and risk assessment, (A) obtaining, in electronic form, associated with a candidate subject, wherein the plurality of data elements comprises a first set of data elements provided by a first user and a second set of data derived from a plurality of information sources; (B) forming, based on a subset of the plurality of data elements, a taxonomy of data, wherein: the subset of the plurality of data elements comprises less than all of the plurality of data elements and comprises at least one data element from the first set of data and at least one data element from the second set of data, and the taxonomy of data comprises a plurality of classifications, and wherein at least one classification in the plurality of classification comprises a corresponding plurality of input variables in a plurality of variables associated with a variation in the at least one classification; (C) determining, based on the forming (B), a respective output from a range of outputs in accordance with a selection of a respective set of variables comprising a respective first set of input variables from the corresponding plurality of variables for the at least one classification and a respective second set of control variables associated with the candidate subject; (D) evaluating the respective output against a plurality of threshold criteria, wherein the 
That is, other than reciting a plurality of data elements, a plurality of classification models, and a plurality of statistical models (claim 1), a computer system, at least one processor, a memory, at least one program, instructions, a plurality of data elements, a plurality of classification models, a plurality of statistical models (claim 19), a non-transitory computer readable medium, one or more programs, instructions, a computer system, a plurality of data elements, a plurality of classification models, a plurality of statistical models nothing in the claim precludes the steps from being directed to methods of organizing human activity specifically commercial or legal interactions: legal obligations, but for the recitation of generic computers.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a theoretical method, (claim 1), a non-transitory computer-readable medium, logic, one or more processors (claim 20).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a theoretical method, (claim 1), a non-transitory computer-readable medium, logic, one or more processors (claim 20).
The theoretical method, (claim 1), non-transitory computer-readable medium, logic, one or more processors (claim 20) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a financial institution computing system) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a theoretical method, (claim 1), a non-transitory computer-readable medium, logic, one or more processors (claim 20), determining a product investment decision and risk assessment, (A) obtaining, in electronic form, associated with a candidate subject, wherein the plurality of data elements comprises a first set of data elements provided by a first user and a second set of data derived from a plurality of information sources; (B) forming, based on a subset of the plurality of data elements, a taxonomy of data, wherein: the subset of the plurality of data elements comprises less than all of the plurality of data elements and comprises at least one data element from the first set of data and at least one data element from the second set of data, and the taxonomy of data comprises a plurality of classifications, and wherein at least one classification in the plurality of classification comprises a corresponding plurality of input variables in a plurality of variables associated with a variation in the at least one classification; (C) determining, based on the forming (B), a respective output from a range of outputs in accordance with a selection of a respective set of variables comprising a respective first set of input variables from the corresponding plurality of variables for the at least one classification and a respective second set of control variables associated with the candidate subject; (D) evaluating the respective output against a plurality of threshold criteria, wherein the plurality of threshold criteria comprises a first threshold criterion associated with the candidate subject and a second threshold criterion; (E) determining if the respective output satisfies each threshold criterion in the plurality of threshold criteria; and (F) providing, in electronic form, when the respective output satisfies each threshold criterion in the plurality of threshold criteria based on the determining (E), a product investment decision and risk assessment for the candidate subject in accordance with the satisfaction of each threshold criterion in the plurality of threshold criteria, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a financial institution computing system).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-18 merely further explains the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-20 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gardiner (U.S. Pub. No. 2014/0067650).

With respect to claims 1, 19, and 20:
A method for determining a product investment decision and risk assessment (“A lending marketplace consists of borrowers seeking loans and investors who agree to provide the loan funds in return for a commitment from the borrower to repay the funds on agreed terms” (Gardiner Pgh. [0003]) and “The pricing of loans is a function of traditional supply and demand, but with the added dimension of risk profiles ….. Among the most dominant risk factor is the borrower’s credit risk score, but risk factors possibly include socioeconomic factors (e.g., borrower’s location, job category, education, etc.) and behavioral factors (e.g., borrower’s job tenure, time to complete tertiary education, job promotion rate, etc.)” Gardiner Pgh. [0004]);
(A) obtaining, in electronic form, a plurality of data elements associated with a candidate subject, wherein the plurality of data elements comprises a first set of data elements provided by a first user and a second set of data derived from a plurality of information sources (“The financial services industry uses a variety of online forms to elicit personal online loan applications from consumers over the Internet” (Gardiner Pgh. [0007]) and “These loan applications take various forms, such as HTML web-based forms or printed loan applications. In all cases, they require the loan applicant to submit data and then verify that data via the provision of credible third-party source data such as driver’s license, social security number, or bank statements” Gardiner Pgh. [0008]);
(B) forming, based on a subset of the plurality of data elements, a taxonomy of data using a plurality of classification models, wherein: the subset of the plurality of data elements comprises less than all of the plurality of data elements and comprises at least one data element from the first set of data and at least one data element from the second set of data, and the taxonomy of data comprises a plurality of classifications determined by the plurality of classification models, and wherein at least one classification in the plurality of classification comprises a corresponding plurality of input variables in a plurality of variables associated with a variation in the at least one classification (“In traditional methods of credit scoring, the calculation of the score relies heavily on a fixed set of data values (typically around 45 questions) taken from the application form that are evaluated for their correlation to the dependent variable (e.g., loan default). The data values can be described as ‘point in time’ values (e.g., the value of an applicant’s assets at a certain date). Searches against central credit bureau data to retrieve the customer’s credit history records and to perform checks, such as anti-money laundering” (Gardiner Pgh. [0010]) and “The calculation of the applicant’s loan qualification score is generally done via a regression model where the input values are given weights corresponding to their correlation to a default event, and the overall loan qualification score is the sum of the weighted scores” Gardiner Pgh. [0010]);
(C) determining, based on the forming (B), a respective output from a range of outputs in accordance with a selection of a respective set of variables comprising a respective first set of input variables from the corresponding plurality of variables for the at least one classification and a respective second set of control variables associated with the candidate subject (“The assessment of the loan affordability is based on the applicant’s uncommitted monthly income, or on the money they have left each month after expenses are removed from their income” (Gardiner Pgh. [0010]) and “rather than using an applicant’s current income as an input in a credit score calculation, the inventive methods may use the applicant’s income over a period of time to create new attributes such as income stability, rate of growth of income, etc.” (Gardiner Pgh. [0022]) and “Along similar lines social network data may be analyzed to create attributes measuring behavioral competencies in areas such as networking, gaining advocacy and leadership to create a multi-dimensional profile of the borrower” Gardiner Pgh. [0023]);
(D) evaluating the respective output against a plurality of threshold criteria, wherein the plurality of threshold criteria comprises a first threshold criterion associated with the candidate subject and a second threshold criterion associated with a plurality of statistical models (“The calculation of the applicant’s loan qualification score is generally done via a regression model where the input values are given weights corresponding to their correlation to a default event, and the overall loan qualification score is the sum of the weighted scores” Gardiner Pgh. [0010]);
(E) determining if the respective output satisfies each threshold criterion in the plurality of threshold criteria (“In a lending marketplace, the credit scoring process serves the purposes of enabling a minimum standard of borrower credit worthiness to be set, and the basis on which a group of lenders assess potential borrowers relative to their own investment criteria” (Gardiner Pgh. [0012]) and “A set of loan qualification assessment factors may be referred to as a “scorecard” herein. Loan scorecard may be used to determine a loan qualification score” (Gardiner Pgh. [0020]) and “The overall loan qualification score may be a composition of a number of weighted or un-weighted assessment factors, each with their own scoring processes and algorithms” Gardiner Pgh. [0023]);
(F) providing, in electronic form, when the respective output satisfies each threshold criterion in the plurality of threshold criteria based on the determining (E), a product investment decision and risk assessment for the candidate subject in accordance with the satisfaction of each threshold criterion in the plurality of threshold criteria (“Lenders who have created their own custom scorecard may see borrowers scored by one or both of a standardized scorecard and their own, customized scorecard” (Gardiner Pgh. [0025]) and “As a step in the method, one or more of the borrower profiles are communicated over a computer network to investor or other lender computer systems. As a step in the method, the central computer system receives, in response to the provision of borrower credit profiles, a loan funding offer responsive to one or more of the borrower profiles” Gardiner Pgh. [0033]: The Examiner interprets the product investment decision and risk assessment as the loan funding offer in Gardiner.).

With respect to claim 2:
Gardiner further teaches:
wherein the obtaining (A) utilizes a plurality of data gathering mechanisms to obtain the plurality of data, wherein the plurality of data gathering mechanisms comprises one or more publication search mechanisms, one or more analog conversion mechanisms, one or more user interface mechanisms, one or more survey mechanism, or a combination thereof (“The set of instructions may provide for retrieving the relevant data from a plurality of the third party databases” (Gardiner Pgh. [0026]) and “The systems may also include databases, optical drives, memory card readers, network interface devices for communication with remote systems or devices over a data and telecommunications networks, display screens, physical user interfaces, such as keyboards, mice, touchscreens, touchpads, speakers, printers, and cameras” Gardiner Pgh. [0061]).

With respect to claim 3:
Gardiner further teaches:
wherein the candidate subject is a defined market in a plurality of defined markets, and wherein each market in the plurality of defined markets comprises a corresponding plurality of customers (“The inventive subject matter disclosed herein relates to lending marketplace for consumer loans, particularly, both secured and unsecured loans, including personal loans and lines of credit and real estate loans” Gardiner Pgh. [0002]).

With respect to claim 4:
Gardiner further teaches:
wherein the plurality of information sources comprises one or more publication sources and one or more private sources (“In addition to, or instead of, traditional data sources, such as credit bureau scores, current bank statements and assets values, the inventive subject matter may assess borrower qualifications based a wide range of other assessment factors. For example, social network sites such as Facebook, LinkedIn, Twitter, etc. offer multiple forms of data such as number of network connections, frequency of activity, nature of content, reactions to third party content, biographical information, etc.” (Gardiner Pgh. [0021]) and “Once registered, the borrower may be encouraged to register read only access to their banking accounts (via an account aggregation service, such as Yodlee) and access to their social network accounts with the system [1002]” Gardiner Pgh. [0176]).

With respect to claim 5:
Gardiner further teaches:
wherein the forming (B) comprises translating, via at least one classification model in the plurality of classification models, the plurality of data elements from a native format into a predetermined structured format (“Using the authorizations provided by the borrower, relevant data is retrieved from third party databases by the system. The central computer system is configured to automatically assemble the data in the form of a borrower profile [203], which is then processed to create a loan-qualification scorecard for the borrower” Gardiner Pgh. [0071]: The Examiner interprets the structured format as the assembled borrower profile in Gardiner.).

With respect to claim 6:
Gardiner further teaches:
wherein the subset of the plurality of data elements is determined by the plurality of classification models (“The calculation of the applicant’s loan qualification score is generally done via a regression model where the input values are given weights corresponding to their correlation to a default event, and the overall loan qualification score is the sum of the weighted scores” Gardiner Pgh. [0010]).

With respect to claim 7:
Gardiner further teaches:
wherein each data element in the subset of data elements satisfies a threshold relevancy score determined by at least one classification model in the plurality of classification models (“The calculation of the applicant’s loan qualification score is generally done via a regression model where the input values are given weights corresponding to their correlation to a default event, and the overall loan qualification score is the sum of the weighted scores” (Gardiner Pgh. [0010]) and “In a lending marketplace, the credit scoring process serves the purposes of enabling a minimum standard of borrower credit worthiness to be set, and the basis on which a group of lenders assess potential borrowers relative to their own investment criteria” (Gardiner Pgh. [0012]) and “A set of loan qualification assessment factors may be referred to as a “scorecard” herein. Loan scorecard may be used to determine a loan qualification score” (Gardiner Pgh. [0020]) and “The overall loan qualification score may be a composition of a number of weighted or un-weighted assessment factors, each with their own scoring processes and algorithms” Gardiner Pgh. [0023]).

With respect to claim 8:
Gardiner further teaches:
wherein the first set of input variables in the respective set of variables comprises a first input variable of a respective description of customers, a second input variable of a respective description of beneficiaries, a third input variable of a respective description of executors, a fourth input variable of a respective description of purchase decision makers, a fifth input variable of a respective description of customer goals, a sixth input variable of a respective description of customer steps, or a seventh input variable of a respective description of customer needs, or a combination thereof (“In addition to, or instead of, traditional data sources, such as credit bureau scores, current bank statements and assets values, the inventive subject matter may assess borrower qualifications based a wide range of other assessment factors. For example, social network sites such as Facebook, LinkedIn, Twitter, etc. offer multiple forms of data such as number of network connections, frequency of activity, nature of content, reactions to third party content, biographical information, etc.” Gardiner Pgh. [0021]).

With respect to claim 9:
Gardiner further teaches:
wherein the second set of control variables in the respective set of variables comprises a first control variable of a respective description of a speed, a second control variable of a respective description of an accuracy, a third control variable of a respective description of a level of effort, a fourth control variable of a respective description of a perception of effort, or a fifth control variable of a respective description of a perception of emotion, or a combination thereof (“In addition to, or instead of, traditional data sources, such as credit bureau scores, current bank statements and assets values, the inventive subject matter may assess borrower qualifications based a wide range of other assessment factors. For example, social network sites such as Facebook, LinkedIn, Twitter, etc. offer multiple forms of data such as number of network connections, frequency of activity, nature of content, reactions to third party content, biographical information, etc.” Gardiner Pgh. [0021]: The Examiner interprets the first control variable as the frequency or speed in Gardiner.).

With respect to claim 10:
Gardiner further teaches:
wherein the plurality of statistical models comprises a clustering model, a factoring model, a kurtosis model, a Pareto efficiency model, or an assessment of risk model, or a combination thereof (“The calculation of the applicant’s loan qualification score is generally done via a regression model where the input values are given weights corresponding to their correlation to a default event, and the overall loan qualification score is the sum of the weighted scores” (Gardiner Pgh. [0010]) and “A set of loan qualification assessment factors may be referred to as a “scorecard” herein. Loan scorecard may be used to determine a loan qualification score” (Gardiner Pgh. [0020]) and “The overall loan qualification score may be a composition of a number of weighted or un-weighted assessment factors, each with their own scoring processes and algorithms” (Gardiner Pgh. [0023]) and “The underwriting engine also contains the credit risk models that are applied to the borrower’s credit profile data to create profile data to create loan qualification scores used to assess the creditworthiness of the borrower” Gardiner Pgh. [0158]): The Examiner interprets the assessment of risk model to be the weighted scoring algorithms or regression models in Gardiner.).

With respect to claim 11:
Gardiner further teaches:
wherein the respective set of variables comprises a first variable defined by a user and a second variable defined without human intervention (“Borrowers can be profiled by a combination of one or more of their credit risk score; socioeconomic and behavioral factors; their need for credit (including urgency); and price sensitivity” Gardiner Pgh. [0005]: The Examiner interprets the first variable as borrower urgency defined by a user, and the second variable as credit risk score and/or price sensitivity without human intervention.).

With respect to claim 12:
Gardiner further teaches:
wherein the forming (B) further comprises storing the taxonomy of data (“the computer system stores a plurality of existing borrower or potential borrower credit profiles, each borrower credit profile comprising at least (i) a desired loan amount or other loan term and (ii) a scorecard relevant to a specified potential borrower’s qualification for a loan, or specified existing borrower’s, approvability or worthiness or other qualification for a loan or a qualification for changing terms of an existing loan” Gardiner Pgh. [0033]).

With respect to claim 13:
Gardiner further teaches:
wherein the respective output comprises a willingness to pay, a customer segment, a customer value, an assessment of a risk, a financial investment, a probability of success, a revenue growth, a message resource, a return on investment, or a combination thereof (“Accordingly, the inventive subject matter provides computer systems and methods for assessing both the current and future credit risk of the borrower, and may use the assessments as additional factors in setting loan pricing dynamically over the term of the loan or at set points in the loan term” Gardiner Pgh. [0024]).

With respect to claim 14:
Gardiner further teaches:
wherein the plurality of threshold criteria comprises a threshold variance in the selection of the respective set of variables (“For example, the inventive subject matter contemplates use of a set of predetermined criteria, discussed in more detail below, that create a dynamic score (for example a score on a scale of 1-1,000) that may be derived from predetermined factors, such as some or all the factors used to determine the loan qualification score of a new loan applicant and/or a borrower with an existing personal loan. In this way, the inventive subject matter enables a borrower to receive dynamically priced personal loans that reflect their changing needs and circumstances. Also in this way, a loan applicant or borrower may start with a C-rating and may progress to a B-rating, and improved rate or other loan terms, as the applicant or borrower consolidates debt, receives a promotion, or increases their savings rate, for example” (Gardiner Pgh. [0091]) and “FIG. 4 is a diagram outlining the process of providing dynamic pricing of loans based on the ongoing behaviors or other loan qualification factors of a borrower” Gardiner Pgh. [0092]: The Examiner interprets the threshold variance as the borrower’s dynamic loan qualification factors.).

With respect to claim 16:
Gardiner further teaches:
wherein at least the determining (C), evaluating (D), and determining (E) are repeated a plurality of times before the respective output satisfies each threshold criterion in the plurality of threshold criteria based on the determining (E), wherein each repetition of the determining (C), evaluating (D), and determining (E) uses a different respective set of variables comprising a different respective first set of input variables from the corresponding plurality of variables for the at least one classification and a different respective second set of control variables associated with the candidate subject (“Some possible features of a method related to a loan qualification score update for a borrower through host computer system [703] include enabling an existing borrower’s credit profile data [1401, 1402] to be retrieved, compiled [1403], and a loan qualification score recalculated [1404] and to be updated at any time ….. Accordingly, the inventive subject matter provides the basis of new dynamic pricing models between borrowers and investors” (Gardiner Pgh. [0207]) and “A dynamic pricing offer may include a set of terms and conditions (as per FIG. 5) that provides a guide of loan qualification score movements for a range of repayment behaviors” (Gardiner Pgh. [0239]) and “the inventive subject matter is a method of generating an overall loan qualification scorecard composed of a series of independently calculated sub-scores for a range of traditional and non-traditional behaviors” Gardiner Pgh. [0077]).

With respect to claim 18:
Gardiner further teaches:
wherein the determining (C) further comprises using at least one statistical model in the plurality of statistical models to determine the respective output (“The underwriting engine also contains the credit risk models that are applied to the borrower’s credit profile data to create loan qualification scores used to assess the creditworthiness of the borrower” Gardiner Pgh. [0158]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 17are rejected under 35 U.S.C. § 103 as being unpatentable over Gardiner (U.S. Pub. No. 2014/0067650), in view of Mardirossian (U.S. Pat. No. 6,011,991).

With respect to claim 15:
Gardiner does not teach; however Mardirossian teaches:
wherein the plurality of data elements comprises at least 1000 data elements (“Each of these files may have a normalized curve, waveform or pattern formed or developed for each word, phrase, or thought for each individual, based upon all of the recorded patterns or curves for that word, phrase, or thought (e.g. 1,000 such recordings for the phrase “help me,” and 1,000 for the phrase “I’ve been caught.” Mardirossian Column 7 Lines 40-46).

It would have been obvious to one of ordinary skill of the art to have modified
Gardiner’s teachings to incorporate Mardirossian’s teachings, “so that output categories are correctly predicted” Mardirossian Column 6 Lines 19-20.

With respect to claim 17:
Gardiner does not teach; however Mardirossian teaches:
wherein the determining (C), evaluating (D), and determining (E) are repeated at least 10 times before the respective output satisfies each threshold criterion in the plurality of threshold criteria based on the determining (E) (“A normalized curve, waveform, or pattern may be developed by repeatedly asking an individual tens, hundreds, or thousands of times a particular question or group of questions which evoke a known response ”(Mardirossian Column 8 Lines 2-5: The Examiner interprets the “before the respective output satisfies ….. limitation as intended use/result given little or no patentable weight.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 8:30 a.m. - 4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694